UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K T Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended November 30, o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:000-25591 CHINA ELITE INFORMATION CO., LTD. (Exact name of Registrant as Specified in its Charter) BRITISH VIRGIN ISLANDS 11-3462369 (State or other jurisdiction of incorporation or organization) (IRS Employer c/o DeHeng Chen, LLC, 225 Broadway, Suite 1910, NY, NY 10007 (Address of Principal Executive Offices) (Zip Code) (212) 608-6500 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.01 par value Name of each exchange on which registered:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No T Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filing). Yes o No o Indicate by check mark if there is disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) T Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes TNo o As of March 1, 2010, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $0. As of March 1, 2010, there were 11,200,000shares of common stock outstanding. Documents Incorporated by Reference: None CHINA ELITE INFORMATION CO., LTD. FORM 10-K FOR THE YEAR ENDED NOVEMBER 30, 2009 INDEX Page Number PART I 1 Item 1. Business 1 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II 4 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 8 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 PART III 24 Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accountant Fees and Services 28 PART IV 29 Item 15. Exhibits, Financial Statement Schedules 29 SIGNATURES 31 Index PRELIMINARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The statements contained in this Form 10-K that are not purely historical are forward-looking statements. These include statements about the Company’s expectations, beliefs, intentions or strategies for the future, which are indicated by words or phrases such as “anticipate”, “expect”, “intend”, “plan”, “will”, “the Company believes”, “management believes” and similar words or phrases. The forward-looking statements are based on the Company’s current expectations and are subject to certain risks, uncertainties and assumptions.
